 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DEREK TATE,                                       No. 2:18-cv-0822 KJM AC P
12                      Plaintiff,
13          v.                                         ORDER
14   J. ANDRES,
15                      Defendant.
16

17          Plaintiff has filed a motion to extend the time for discovery, ECF No. 46, and copies of

18   letters to defendant’s counsel related to the production of documents, ECF No. 45.

19          Discovery in this matter closed on January 17, 2020, ECF No. 26, and plaintiff seeks to

20   extend discovery to February 17, 2020, ECF No. 46. In his motion, plaintiff requests that

21   discovery be extended in order to allow him to obtain the documents he seeks in his motion to

22   compel. Id. The motion will be denied. In the event that plaintiff’s motion to compel is granted,

23   the court will re-open discovery, as necessary, to accommodate the production of documents as

24   ordered.

25          Plaintiff has also filed copies of letters to defense counsel that appear to deal with attempts

26   to resolve the discovery dispute at issue in the motion to compel. ECF No. 45. These documents

27   will therefore be construed as exhibits to the motion to compel. Plaintiff is cautioned that in the

28   future, exhibits should be attached to the motion that they are intended to support. He is further
 1   advised that he should not file letters between himself and defense counsel unless those letters are
 2   being used as an exhibit.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. Plaintiff’s motion for an extension of time, ECF No. 46, is denied.
 5          2. Plaintiff’s letters to defense counsel, ECF No. 45, are construed as exhibits to his
 6   motion to compel, ECF No. 41.
 7   DATED: January 24, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
